Appellate Case: 22-6144     Document: 010110778069       Date Filed: 12/06/2022    Page: 1
                                                                                  FILED
                                                                      United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                         Tenth Circuit

                              FOR THE TENTH CIRCUIT                         December 6, 2022
                          _________________________________
                                                                          Christopher M. Wolpert
                                                                              Clerk of Court
  MAC TRUONG,

        Plaintiff - Appellant,

  v.                                                         No. 22-6144
                                                      (D.C. No. 5:22-CV-00491-R)
  KEVIN STITT; GREG MCCORTNEY;                               (W.D. Okla.)
  CHARLES MCCALL; JIM OLSEN;
  DONALD TRUMP; VIRGINIA
  THOMAS; SAMUEL A. ALITO; AMY
  CONEY BARRETT; NEIL GORSUCH;
  BRETT KAVANAUGH; CLARENCE
  THOMAS,

        Defendants - Appellees.
                       _________________________________

                              ORDER AND JUDGMENT *
                          _________________________________

 Before TYMKOVICH, KELLY, and ROSSMAN, Circuit Judges. **
                  _________________________________

       Plaintiff-Appellant, Mac Truong, appearing pro se, appeals from the district

 court’s dismissal of his pro se complaint against various state and federal public

 officials and others as frivolous pursuant to 28 U.S.C. § 1915(e)(2)(B). Our review is



       *
          This order and judgment is not binding precedent, except under the doctrines
 of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
 its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
        **
           After examining the briefs and appellate record, this panel has determined
 unanimously that oral argument would not materially assist in the determination of
 this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
 ordered submitted without oral argument.
Appellate Case: 22-6144    Document: 010110778069        Date Filed: 12/06/2022     Page: 2



 de novo. Carter v. Wyo. Dep’t of Corr., No. 22-8044, 2022 WL 7238406, at *2 (10th

 Cir. Oct. 13, 2022). Exercising jurisdiction under 28 U.S.C. § 1291, we affirm.

       In his complaint, Plaintiff alleges that Okla. Stat. tit. 63, § 1-731.4 (2022)

 (Oklahoma Senate Bill 612 (SB 612)), which restricts abortion, violates the United

 States Constitution. See R. 23. He further alleges that another recent provision,

 Okla. Stat. tit. 63, § 1-745.39 (2022), violates his copyrighted material because it

 permits civil actions by private citizens against abortion providers. See id. at 23–24.

       The district court found Mac Truong lacked Article III standing to challenge

 SB 612 as he is a male citizen residing in New Jersey who has not alleged he is

 subjected to the challenged statute. R. 131–32. 1 Moreover, his arguments that he

 does have standing because 1) he is a naturalized U.S. citizen, 2) his daughter is of

 child-bearing age and is concerned about anti-abortion legislation, 3) he loves to have

 sex without worrying about pregnancy, and 4) he invented a machine that allows

 people to have sex without being physically close were found unavailing by the

 district court. R. 132. As for the copyright claim, the district court dismissed the

 claim by determining that Mac Truong’s idea of using community civic officers to

 enforce city regulations and ordinances (“the CCO Network”), is precisely that — an

 idea — and not subject to copyright. R. 132–33.




       1
          Moreover, the district court held that to the extent Plaintiff challenges SB
 612 in light of Roe v. Wade, 410 U.S. 113 (1973), the Supreme Court’s decision in
 Dobbs v. Jackson Women’s Health Organization, 142 S. Ct. 2228 (2022), has
 rendered that challenge moot. R. 132.
                                            2
Appellate Case: 22-6144     Document: 010110778069         Date Filed: 12/06/2022     Page: 3



        To establish Article III standing, a plaintiff must demonstrate that “(1) he or

 she has suffered an injury in fact; (2) there is a causal connection between the injury

 and the conduct complained of; and (3) it is likely that the injury will be redressed by

 a favorable decision.” Phelps v. Hamilton, 122 F.3d 1309, 1326 (10th Cir. 1997).

 Further, the injury must be (1) “concrete and particularized,” and (2) “actual or

 imminent, not ‘conjectural’ or ‘hypothetical.’” Lujan v. Defenders of Wildlife, 504

 U.S. 555, 560 (1992) (quoting Whitmore v. Arkansas, 495 U.S. 149, 155 (1990)). On

 appeal, rather than challenging the district court’s rejection of his standing to

 challenge SB 612, Mac Truong states the Eleventh Amendment does not bar his suit

 as he is not suing the state of Oklahoma. Aplt. Br. at 4–5. While this court construes

 pro se pleadings liberally, we “cannot take on the responsibility of serving as the

 litigant’s attorney in constructing arguments and searching the record.” Garrett v.

 Selby Connor Maddux & Janner, 425 F.3d 836, 840 (10th Cir. 2015). Since Mac

 Truong fails entirely to address why the district court erred in denying him standing,

 he provides no basis for reversal. In any event, for substantially the same reason

 given by the district court, Mac Truong does not have standing to challenge SB 612.

 R. 131–32.

        As for Mac Truong’s copyright claim, he alleges he has a copyright interest in

 his idea — the CCO Network — because he has expressed it in a document and in his

 four-hour movie. Aplt. Br. at 6. However, copyright protection does not “extend to

 any idea . . . [or] concept . . . regardless of the from in which it is described,

 explained, illustrated, or embodied in such work.” 17 U.S.C. § 102(b). In other

                                              3
Appellate Case: 22-6144   Document: 010110778069         Date Filed: 12/06/2022   Page: 4



 words, copyright law “protects the expression of ideas rather than the underlying

 ideas themselves.” Enter. Mgmt. Ltd., Inc. v. Warrick, 717 F.3d 1112, 1117 (10th

 Cir. 2013). Thus, while Mac Truong could arguably allege a copyright interest in his

 movie, he cannot assert such interest in the mere idea of employing private citizens to

 enforce certain laws and regulations even if expressed in a tangible form.

       AFFIRMED. We DENY Mac Truong’s request to strike Defendant-Appellee

 Kevin Stitt’s response brief. Aplt. Reply Br. at 2–3. We further DENY Mac

 Truong’s motion to proceed in forma pauperis because he has “failed to show the

 existence of a reasoned, nonfrivolous argument on the law and facts in support of the

 issues raised on appeal.” Rolland v. Primesource Staffing, L.L.C., 497 F.3d 1077,

 1079 (10th Cir. 2007).


                                            Entered for the Court


                                            Paul J. Kelly, Jr.
                                            Circuit Judge




                                           4